PER CURIAM.
Carlos Hernandez appeals a judgment of conviction and sentence for armed robbery. Because the errors complained of were not objected to below and do not amount to fundamental error, either individually or cumulatively, the conviction is affirmed. See § 59.041, Fla. Stat. (1995); Davis v. State, 590 So.2d 496 (Fla. 3d DCA 1991); Jones v. State, 571 So.2d 1374 (Fla. 1st DCA 1990); *973Deliford v. State, 505 So.2d 523 (Fla. 3d DCA 1987).
However, the state properly concedes error as to the defendant’s minimum mandatory sentence of 25 years. The applicable minimum mandatory sentence for a first degree felony under the ’ Habitual Violent Felony Offender statute is 15 years. § 775.084(4)(b)l, Fla. Stat. (1995). Therefore, we reverse and remand for correction of the sentencing order.
Affirmed in part, reversed and remanded for resentencing.